

117 S2074 IS: Prove It Act of 2021
U.S. Senate
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2074IN THE SENATE OF THE UNITED STATESJune 16, 2021Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require greater transparency for Federal regulatory decisions that impact small businesses.1.Short titleThis Act may be cited as the Prove It Act of 2021.2.Review procedures related to the certification(a)In generalSection 605(b) of title 5, United States Code, is amended—(1)by inserting (1) before Sections 603;(2)in paragraph (1), as so designated—(A)by striking the preceding sentence and inserting this subsection; and(B)by striking statement to the Chief Counsel for Advocacy of the Small Business Administration and inserting statement providing the factual basis to the Chief Counsel for Advocacy of the Small Business Administration (in this subsection referred to as the Chief Counsel); and(3)by adding at the end the following:(2)(A)If the Chief Counsel disagrees with a certification and statement providing the factual basis for the certification published in the Federal Register under paragraph (1) with respect to a proposed rule, the Chief Counsel may, not later than 14 days after the date on which the statement and factual basis were published in the Federal Register, submit to the head of the Federal agency proposing the rule a letter (in this subsection referred to as an advisement letter) advising the head of the Federal agency to—(i)review the certification and the detailed statement submitted by the Chief Counsel under subparagraph (B); and(ii)reconsider the certification.(B)An advisement letter submitted by the Chief Counsel under subparagraph (A) shall—(i)include a detailed statement of why the Chief Counsel disagreed with the certification or the statement providing the factual basis received under paragraph (1); and(ii)be published on the website of the Office of Advocacy of the Small Business Administration.(C)Not later than 7 days after the date on which the head of a Federal agency receives an advisement letter under subparagraph (A) with respect to a proposed rule, the head of the Federal agency shall—(i)publish in the Federal Register and on the website of the Federal agency an acknowledgment of receipt of the advisement letter;(ii)allow the public comment period for the rule to remain open for a period of not less than 30 days; and(iii)if, during the 30-day period described in clause (ii), the head of the Federal agency determines that the certification and statement providing the factual basis should be modified, shorten or eliminate the 30-day period.(D)(i)Not later than 30 days after the date on which the Chief Counsel submits to the head of a Federal agency an advisement letter under subparagraph (A), the Federal agency shall submit to the Chief Counsel and publish in the Federal Register and on the website of the Federal agency the results of the review and reconsideration.(ii)If, after conducting the review and reconsideration under subparagraph (A), the head of the Federal agency determines—(I)that there was not a sufficient factual basis to support the certification, the Federal agency shall perform and publish in the Federal Register an initial regulatory flexibility analysis under section 603, with an opportunity for public comment, before promulgating the final rule;(II)that the certification was appropriate but the factual basis was inadequate to support the certification, the Federal agency shall revise the factual basis to support the certification; or(III)that the certification was appropriate and the factual basis was adequate to support the certification, the Federal agency may continue with the rule making..3.Judicial reviewSection 611(a) of title 5, United States Code, is amended—(1)in paragraph (1), by striking 605(b) and inserting 605(b)(1); and(2)in paragraph (2), by striking 605(b) and inserting 605(b)(1).